Citation Nr: 1607673	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for plantar fasciitis (claimed as a bilateral foot condition) and if so, whether service connection is warranted.

2. Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected depressive disorder also identified as a mood disorder.  

4.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbosacral strain.

5.  Entitlement to an evaluation in excess of 10 percent for the service-connected chondromalacia patella of the right knee, post-operative Baker's cyst.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975 and from January 1991 to September 1991.  He also had a period of Reserve service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO, in pertinent part, awarded service connection for depressive disorder also identified as a mood disorder and assigned a 10 percent rating effective October 2009.  The Veteran is appealing the original assignment of the 10 percent evaluation following the award of service connection for depressive disorder.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The same decision also continued the 20 percent rating for the Veteran's lumbosacral strain and 10 percent rating for his right knee chondromalacia patella, denied service-connection for allergic rhinitis, and determined that new and material evidence had not been submitted to reopen claims for a left knee condition and plantar fasciitis.  The Veteran did not appeal the denial of his left knee condition; consequently, the matter is not in appellate status. 

As indicated above, the RO previously denied service connection for plantar fasciitis.  See March 2008 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The claim for plantar fasciitis under a merits analysis, as well as the claims for increased evaluations for lumbosacral strain, depressive disorder, and right knee chondromalacia patella and the claim for allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2008 rating decision denied service connection for plantar fasciitis; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the March 2008 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for plantar fasciitis.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for plantar fasciitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for plantar fasciitis.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for plantar fasciitis.  The claim was originally denied in the March 2008 rating decision because the RO found that service treatment records were silent for treatment for the claimed condition and the evidence did not establish that the condition was incurred in or caused by service.  

The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

Since March 2008 new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran submitted lay statements from JH and PW.  These statements indicate that they attended military training at Fort Jackson, South Carolina, in 1990 with the Veteran.  Both statements further indicate that the Veteran began having pain in his feet during this training to the point where he was unable to wear his jump boots and was unable to walk.  They also reveal that he Veteran reported to sick call, sought treatment from the orthopedic clinic at Womack Army Hospital, and was placed on a permanent profile.  As there was no evidence of treatment of the Veteran's feet in service, as well as no evidence that the claimed condition may have been incurred in service, it is new.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim of service connection for plantar fasciitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for plantar fasciitis (claimed as a bilateral foot condition) is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for plantar fasciitis, as well as the claims for increased evaluations for lumbosacral strain, depressive disorder, and right knee chondromalacia patella, and the claim for allergic rhinitis.

The record compiled for appellate review is incomplete.  The following records have not been associated with the claims folder: VA outpatient treatment records dated from 1991 to the present (only records dated between 2005 and 2010 obtained, last printed in October 2010) (see VA From 21-4142 dated October 2009); chiropractic notes dated from December 2008 to the present (only April 2009 note obtained); psychiatric records from Dr. LG dated from September 2009 to February 2010 (only letters dated in October 2009 and May 2010 obtained); service personnel records, to include dates of active duty and inactive duty training; and service treatment records from his Reserve period of service, to include treatment notes from the orthopedic clinic at Womack Army Hospital (only treatment notes dated in May 2004 obtained).  38 C.F.R. § 3.159(c)(1), (2).

In light of the missing records and as the last VA examination of the Veteran's lumbosacral spine, depressive disorder, and right knee was in 2010 (over five years ago), the Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without new VA examinations.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran has not been afforded a VA examination in connection with his claim  for plantar fasciitis.  The Veteran contends he incurred plantar fasciitis as a result of military training.  The Veteran submitted lay statements indicating he began having pain in his feet during this training to the point where he was unable to wear his jump boots and was unable to walk.  These statements further indicate he reported to sick call, sought treatment from the orthopedic clinic at Womack Army Hospital, and was placed on a permanent profile.   Post-service, the Veteran has been diagnosed with chronic plantar fasciitis.  Treatment notes dated in September 2007 show the Veteran informed treatment providers that his symptoms began on active duty.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met, including if necessary, scheduling the Veteran a VA examination in connection with his claim for allergic rhinitis.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record copies of the VA clinical records of the Veteran dated between 1991 and 2005 and from October 2010 to the present.  All requests for records and their responses must be associated with the claims folder.

2.  After securing the necessary releases, obtain for the record copies of (a) chiropractic notes dated from December 2008 to the present and (b) psychiatric treatment notes from Dr. LG dated from September 2009 to February 2010.  All requests for records and their responses must be associated with the claims folder.

3.  Contact the appropriate record depository and obtain for the record copies of the Veteran's Reserve service treatment records, to include from the orthopedic clinic at Womack Army Hospital, and his service personnel file, to include dates of active and inactive duty training.  All requests for records and their responses must be associated with the claims folder. 

4.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the claimed plantar fasciitis.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have the claimed condition, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had the claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

(a) Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's plantar fasciitis was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service.  In answering this question, the examiner must address the lay statements from JH and PW submitted on the Veteran's behalf.  
(b) The examiner must also state whether it is as likely as not (50 percent or greater probability) that the Veteran's plantar fasciitis is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service-connected disability. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

5.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations to determine the current severity of his lumbosacral strain, depressive disorder, and right knee chondromalacia patella.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Right Knee.  Examination findings pertinent to the right knee should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  (a) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (b) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (c) The examiner should further comment on whether there is any lateral instability or recurrent subluxation of the knee and if so, whether it is mild, moderate, or severe. 

Lumbar Spine: Examination findings pertinent to the lumbar spine should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  (a) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (b) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (c) The examiner should comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes and the duration of such.  (d) The examiner should comment on whether there is any neurological involvement, to include bowel and/or bladder impairment and paralysis or incomplete paralysis of the sciatic nerve and whether such paralysis is mild, moderate, moderately severe, or severe.  

Depressive Disorder: The examiner should provide a full multi-axial diagnosis pursuant to DSM-V, to include a global assessment of functioning scale (GAF) score related to the Veteran's depressive disorder.  The examiner should indicate the degree of social and occupational impairment due to the Veteran's depressive disorder.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (including scheduling a VA examination in connection with the claim for allergic rhinitis if necessary), the RO should readjudicate the claims, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


